                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Robert Louis Garrett, Jr.,                         )          C/A No. 0:18-1416-CMC-PJG
                                                   )
                                Plaintiff,         )
                                                   )
       v.                                          )                      ORDER
                                                   )
Chad Binkley; Charles M. Williams, Jr.;            )
Kevin D. Cross,                                    )
                                                   )
                                Defendants.        )
                                                   )

       Plaintiff filed this civil action in May 2018. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On October 11, 2019, the court

granted the defendants’ motion for an extension of the deadline for filing dispositive motions until

November 24, 2019.1 (ECF No. 167.) As of the date of this order, no party has filed a potentially

dispositive motion regarding the merits of this case. The parties are directed to inform the court

in writing of the status of this case on or before January 29, 2020 and advise the court as to

whether the case is ready for trial as to the claims against Defendant Binkley. If any party intends

to seek leave for an extension in which to file a dispositive motion after the expiration of the court’s

deadline as ordered, it must establish the requisite showings in accordance with the applicable

Federal Rules of Civil Procedure and the Local Civil Rules of this court.




       1
        Defendants Williams and Cross were added as parties to this action on October 17, 2019
when the court granted Plaintiff leave to file an Amended Complaint. (ECF Nos. 170 & 172.)
Accordingly, upon these defendants’ appearance in this matter, a separate scheduling order will
issue.
                                              Page 1 of 2
      IT IS SO ORDERED.

                            __________________________________________
January 22, 2020            Paige J. Gossett
Columbia, South Carolina    UNITED STATES MAGISTRATE JUDGE




                           Page 2 of 2
